                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT MINERLY,                                   )
 # K63470,                                         )
                                                   )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )       Case No. 19-cv-0467-SMY
                                                   )
 NICK NALLEY,                                      )
 PAUL YATES,                                       )
 OFFICER APARICIO,                                 )
 OFFICER MEZO,                                     )
 OFFICER VALDEZ, AND                               )
 JOHN R. BALDWIN,                                  )
                                                   )
                         Defendants.               )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Robert Minerly, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Robinson Correctional Center (“Robinson”), brings this action for alleged

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff seeks relief for

restrictions on his ability to access the courts or utilize grievance procedures while incarcerated at

Big Muddy River Correctional Center (“BMRCC”).

       The Complaint is subject to preliminary review under 28 U.S.C. § 1915A, which requires

the Court to filter out non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a Complaint

that is legally frivolous or malicious, fails to state a claim upon which relief may be granted, or

asks for money damages from a defendant who is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).


                                                       1
                                                The Complaint

        Plaintiff claims he was retaliated against and prevented from having full access to the

grievance system or legal system at BMRCC. Based on the allegations set forth in the Complaint

(Doc. 1, pp. 1-90), which will be addressed in more detail herein, the Court finds it convenient to

divide the pro se action into the following Counts, consistent with Plaintiff’s designation of his

claims in the Complaint:

        Count 1:          Defendant Nalley seized Plaintiff’s legal materials, issued a
                          disciplinary ticket, and engaged in a course of harassing conduct
                          against Plaintiff as retaliation for Plaintiff’s grievances about his
                          behavior.

        Count 2:          Defendants Nalley, Yates, and Aparicio entered a conspiracy to
                          prevent Plaintiff from bringing any claims against them.

        Count 3:          Defendant Valdez violated Plaintiff’s due process rights when he
                          confronted him in the shower area of the prison about a disciplinary
                          ticket and gave him a short disciplinary hearing.

        Count 4:          Class action claim regarding the adequacy of the grievance
                          procedures in the IDOC.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

        Plaintiff alleges that his trouble began as early as 2016 when he initiated a lawsuit against

various IDOC employees (Case No. 16-CV-782). (Doc. 1, p. 8). On April 24, 2017, Nick Nalley

allegedly rummaged through Plaintiff’s legal property, made derogatory comments, and seized the

materials in a plastic trash bag. (Id. at 9). Plaintiff alleges that among the materials seized, he lost



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                              2
a full draft of a case he intended to file, as well as his legal books and dictionary. (Id. at 10). He

complained to Warden Sullivan and other defendants and was ultimately granted a pass to visit

Nalley’s office. (Id.). Nalley allegedly verbally harassed Plaintiff about existing lawsuits and the

possibility that Plaintiff would file more in the future. (Id.). Plaintiff was allowed to retrieve some

of his legal materials from a cart. (Id.). Nalley ultimately wrote Plaintiff a ticket for possession

contraband. (Id.).

         The next day, Plaintiff learned from another inmate that Mezo and Nalley were planning

to move him from one cell to another as retaliation. (Id.). Plaintiff complained to the librarian,

Jenny Wilson, and wrote to his lawyer about the retaliation. (Id.). On April 26, 2017, Plaintiff

was summoned from the prison kitchen to move his belongings to a new cell. (Id.). During the

move, he notified Mezo that he would conduct a hunger strike to protest the move. (Id.). In

response, Mezo wrote a disciplinary ticket on April 27, 2017 and put Plaintiff in segregation. (Id.).

         While Plaintiff was in segregation, Valdez came to the shower area on April 28, 2017 and

briefly asked Plaintiff about the contraband disciplinary ticket from Nalley. (Id. at 12). Shortly

after his shower, Plaintiff was taken to a disciplinary hearing about the ticket from Mezo. (Id.).

He was found not guilty of the Mezo ticket. (Id.). He continued a hunger strike during this time.

(Id.).

         On April 29, 2017, Lieutenant Berkley tried to speak to Plaintiff about the hunger strike to

no avail. (Id. at 13). On the same day, Warden Jason Garnett spoke with Plaintiff about the hunger

strike and his housing location. (Id.). Plaintiff informed Garnett about the retaliation and other

conduct by Mezo and Nalley. (Id.). Garnett indicated that he did not want to return Plaintiff to

his normal housing unit because of potential retaliation, but he agreed to move Plaintiff’s old

cellmate so that they could be housed together in exchange for Plaintiff ending the hunger strike.



                                                      3
(Id.). Plaintiff believes that Warden Garnett ultimately removed Nalley from the Internal Affairs

office. (Id.).

         Plaintiff alleges that on May 1, 2017, he saw Aparicio destroy evidence of the disciplinary

ticket that Defendant Nalley had written him. (Id. at 14). He was moved from segregation to a

cell with his old cellmate. (Id.). A few days later, on May 5, 2017, Plaintiff was demoted to “C-

grade” for the Nalley contraband ticket. (Id.).

         On May 8, 2017, Warden Garnett signed off on a grievance and Plaintiff refiled it through

“normal channels.” (Id.). On May 10 and 11, 2017, Nalley worked in Plaintiff’s new housing unit

and harassed Plaintiff. (Id.). On May 25, Nalley harassed Plaintiff on his way to work. (Id. at

15).

         Plaintiff alleges that on May 26, 2017, Yates impeded his ability to exhaust administrative

remedies by rejecting all his grievances about Nalley. (Id.). Plaintiff further alleges that Yates

used photocopies to alter the last two pages of his grievance, thus creating a false basis to deny the

grievance. (Id.). Plaintiff alleges that none of the five grievances he filed were investigated. (Id.).

In September and December 2017, Nalley threatened Plaintiff with physical harm and harassed

him. (Id. at 15-16). Plaintiff’s appointed counsel in another case contacted the State Attorney’s

Office to request that Nalley not be allowed near Plaintiff. (Id.). After the December harassment,

Plaintiff was relocated to Robinson. 2 (Id. at 16).

                                                    Discussion

                                                     Count 1

         An inmate has a First Amendment right to file grievances and lawsuits. Id.; Watkins v.

Kasper, 599 F.3d 791, 798 (7th Cir. 2010). “An act taken in retaliation for the exercise of a


2
 Plaintiff appended 60 pages of exhibits to his Complaint, including grievances, but the contents of the exhibits need
not be reviewed to screen this Complaint.

                                                              4
constitutionally protected right violates the Constitution.” DeWalt v. Carter, 224 F.3d 607, 618

(7th Cir. 2000). To prevail on a retaliation claim, an inmate must show that “(1) he engaged in

activity protected by the First Amendment; (2) he suffered a deprivation likely to deter such

activity; and (3) the First Amendment activity was at least a motivating factor in the decision to

impose the deprivation.” Hawkins v. Mitchell, 756 F.3d 983, 996 (7th Cir. 2014) (citations

omitted).

       Plaintiff alleges that after he initiated grievances or litigation against Nalley, Nalley

destroyed or confiscated his legal materials, gave him a disciplinary ticket, and engaged in a course

of harassment. These allegations are sufficient to show that Plaintiff engaged in a protected

activity of filing a grievance, that Nalley took adverse actions, and that the actions could have

deterred a reasonable person from future conduct. Therefore, Count 1 will proceed against Nalley.

                                              Count 2

       “It is enough in pleading a conspiracy merely to indicate the parties, general purpose, and

approximate date, so that the defendant has notice of what he is charged with.” Walker v.

Thompson, 288 F.3d 1005, 1007 (7th Cir. 2002). Here, Plaintiff alleges that Nalley, Yates, and

Aparicio reached a conspiracy to prevent him from pursuing litigation or grievances and that this

occurred during his incarceration at BMRCC in 2017. Moreover, Plaintiff claims he saw each of

these individuals take personalized actions to prevent him from pursuing grievances or litigation.

This information is sufficient for Count 2 to proceed against Nalley, Yates, and Aparicio.

                                              Count 3

       Due process requires that a prisoner receive advance written notice (at least 24 hours

beforehand) of disciplinary charges alleged against him. See e.g. Superintendent, Mass. Corr. Inst.

v. Hill, 472 U.S. 445, 454, (1985); Wolff v. McDonnell, 418 U.S. 539, 563, (1974). Such notice



                                                     5
allows the charged party a chance to clarify the charges against him and marshal a defense. Wolff,

418 U.S. at 564. Inmates have a due process right to call witnesses at their disciplinary hearings

when doing so would be consistent with institutional safety and correctional goals, Wolff, 418 U.S.

at 566, but there is no right to call witnesses whose testimony would be irrelevant, repetitive, or

unnecessary, Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003), citing Forbes v. Trigg, 976 F.2d

308, 317–18 (7th Cir. 1992). Due process also requires that a determination of guilt be based on

“some evidence.” Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455 (1985);

see Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

       The Supreme Court held in Edwards v. Balisok, 520 U.S. 641, 648 (1997) that a prisoner

may not pursue a Section 1983 damages claim about due process at a prison disciplinary hearing

where finding that damages were due would necessarily imply the underlying disciplinary hearing

was invalid. Edwards does not bar review of prison disciplinary proceedings under § 1983 unless

that review could imply the invalidity of the plaintiff’s continued custody. See Muhammad v.

Close, 540 U.S. 749, 754–55 (2004); Simpson v. Nickel, 450 F.3d 303, 306–07 (7th Cir. 2006). In

the absence of the possibility of collateral review for the outcome of a disciplinary proceeding,

recourse is available under § 1983. Simpson, 450 F.3d at 306-07.

       Plaintiff alleges that Defendant Valdez spoke to him about the disciplinary ticket but a

hearing was never conducted. He also allegedly saw Officer Aparicio destroy evidence of the

ticket from Nalley, but he still received a demotion to C-Grade. Taking as true the allegation that

no hearing was held, Plaintiff has stated a valid claim against Valdez. While it is unclear at this

juncture whether an Edwards bar would apply, based on the ambiguity in the record, the Court

finds it appropriate to allow Count 3 to proceed against Valdez.




                                                    6
                                             Count 4

       Plaintiff alleges he has been deprived appropriate access to the grievance procedures due

to prison employees failing to respond to his grievances or summarily responding rather than

correcting misconduct of their inferiors. In Grieveson v. Anderson, 538 F.3d 763, 772-73 (7th Cir.

2008), the Seventh Circuit considered a similar inmate claim that the sham nature of a grievance

procedure caused him harm. The Court concluded that because Grieveson did not plausibly tie a

sham procedure to his alleged harm (beatings by fellow inmates) he failed to state a claim. It also

noted that prisoners do not have any due process liberty interest in any grievance procedure, let

alone a fully functional procedure. See id. at 772, citing Antonelli v. Sheahan, 81 F.3d 1422, 1430

(7th Cir. 1996).

       Prisoners are required to utilize the grievance procedure to maintain a federal lawsuit, but

there are occasions when exhaustion is excused. Administrative remedies are considered to be

unavailable under the PLRA, when prison officials fail to respond to a prisoner’s grievances.

See Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002) (citations omitted). In addition,

“exhaustion is not required when the prison officials responsible for providing grievance forms

refuse to give a prisoner the forms necessary to file an administrative grievance.” Hill v. Snyder,

817 F.3d 1037, 1041 (7th Cir. 2016). A plaintiff who can demonstrate the unavailability of

administrative remedies is relieved from the obligation to exhaust administrative remedies and can

proceed with his or her suit. Lewis, 300 F.3d at 833.

       Plaintiff’s claims about the inadequacy of the grievance procedure are barred on his behalf,

or on behalf of any other potential class members, because prisoners are not entitled to a grievance

procedure, let alone a procedure that functions to their satisfaction. Accordingly, Count 4 is

dismissed with prejudice against all defendants.



                                                     7
                                  Request for Injunctive Relief

       Plaintiff’s requests injunctive relief in the form of an updated and satisfactory grievance

procedure. However, Count 4 of the Complaint was dismissed for failure to identify a cognizable

claim. Accordingly, Plaintiff’s request for injunctive relief is denied as moot.

                                           Disposition

       IT IS ORDERED that the Complaint survives preliminary review under 28 U.S.C.

§ 1915A as follows: COUNT 1 will proceed against Defendant Nalley; COUNT 2 will proceed

against Defendants Nalley, Yates, and Aparicio; COUNT 3 will proceed against Defendant

Valdez; and COUNT 4 will be dismissed with prejudice as to all defendants.

       IT IS ORDERED that Defendants Baldwin and Mezo are DISMISSED without prejudice

because Plaintiff failed to state an enumerated count against them.

       With respect to COUNTS 1, 2, 3, and 4, the Clerk of Court shall prepare for Defendants

NALLEY, YATES, APARICIO, and VALDEZ: (1) Form 5 (Notice of a Lawsuit and Request

to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to

each defendant’s place of employment as identified by Plaintiff. If a defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that defendant,

and the Court will require that defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       IT IS ORDERED that, if a defendant can no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work address,

or, if not known, defendant’s last-known address. This information shall be used only for sending



                                                      8
the forms as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the court file

or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

       IT IS ORDERED that if judgment is rendered against Plaintiff, and the judgment includes

the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       IT IS ORDERED that this entire matter shall be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 8/7/2019

                                                      s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                     9
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     10
